EXHIBIT 20
Application/Control Number: 11/232,368                                                  Page 2
Art Unit: 4183

                                     DETAILED ACTION



                                    Election/Restrictions

       Restriction to one of the following inventions is required under 35 U .S.C. 121:

       I.     Claims 1-17, drawn to a semiconductor device, classified in class 257,

              subclass 5.

       II.    Claims 18-25 drawn to a method of making a semiconductor device

              classified in class 438, subclass 587.

       Inventions I and II are related as process of making and product made. The

inventions are distinct if either or both of the following can be shown: (1) that the

process as claimed can be used to make another and materially different product or (2)

that the product as claimed can be made by another and materially different process

(MPEP § 806.05(f)). In the instant case the product can be made by a materially

different process, for instance, a product can be made by a process that provides an

LCD panel which contains an inorganic layer instead of an organic layer.



       Restriction for examination purposes as indicated is proper because all these

inventions listed in this action are independent or distinct for the reasons given above

and there would be a serious search and examination burden if restriction were not

required because one or more of the following reasons apply:

       (a) the inventions have acquired a separate status in the art in view of their

             different classification;
Application/Control Number: 11/232,368                                                  Page 3
Art Unit: 4183

       (b) the inventions have acquired a separate status in the art due to their

             recognized divergent subject matter;

       (c) the inventions require a different field of search (for example, searching

             different classes/subclasses or electronic resources, or employing different

             search queries);

       (d) the prior art applicable to one invention would not likely be applicable to

             another invention;

       (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.

             101 and/or 35 U.S.C. 112, first paragraph.

       Applicant is advised that the reply to this requirement to be complete must

include (i) an election of a invention to be examined even though the requirement

may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing

the elected invention.

       The election of an invention may be made with or without traverse. To reserve a

right to petition, the election must be made with traverse. If the reply does not distinctly

and specifically point out supposed errors in the restriction requirement, the election

shall be treated as an election without traverse. Traversal must be presented at the time

of election in order to be considered timely. Failure to timely traverse the requirement

will result in the loss of right to petition under 37 CFR 1.144. If claims are added after

the election, applicant must indicate which of these claims are readable on the elected

invention.
Application/Control Number: 11/232,368                                               Page 4
Art Unit: 4183

       If claims are added after the election, applicant must indicate which of these

claims are readable upon the elected invention.

       Should applicant traverse on the ground that the inventions are not patentably

distinct, applicant should submit evidence or identify such evidence now of record

showing the inventions to be obvious variants or clearly admit on the record that this is

the case. In either instance, if the examiner finds one of the inventions unpatentable

over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.

103(a) of the other invention.




       Furthermore, this application contains claims directed to the following

patentably distinct species:

       a. Embodiment I, wherein the feed interconnections are formed from a

conductive layer different from the gate, source and drains of the TFTs of the pixel

electrode (description of first embodiment in paragraph [0144])

       b. Embodiment II, wherein the feed interconnections are formed of Co, Au, Ni or

a layered body thereof, and furthermore nothing explicitly prevents them from being

formed from the same material as the pixel electrode. (description of second

embodiment in paragraph [0201])
Application/Control Number: 11/232,368                                                Page 5
Art Unit: 4183

       The species are independent or distinct because claims to the different species

recite the mutually exclusive characteristics of such species. In addition, these species

are not obvious variants of each other based on the current record.

       Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for

prosecution on the merits to which the claims shall be restricted if no generic claim is

finally held to be allowable. Currently, no claims appear to be generic.

       There is an examination and search burden for these patentably distinct species

due to their mutually exclusive characteristics. The species require a different field of

search (e.g., searching different classes/subclasses or electronic resources, or

employing different search queries); and/or the prior art applicable to one species would

not likely be applicable to another species; and/or the species are likely to raise different

non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

       Applicant is advised that the reply to this requirement to be complete must

include (i) an election of a species to be examined even though the requirement

may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing

the elected species, including any claims subsequently added. An argument that a

claim is allowable or that all claims are generic is considered nonresponsive unless

accompanied by an election.

       The election of the species may be made with or without traverse. To preserve a

right to petition, the election must be made with traverse. If the reply does not distinctly

and specifically point out supposed errors in the election of species requirement, the

election shall be treated as an election without traverse. Traversal must be presented at
Application/Control Number: 11/232,368                                                  Page 6
Art Unit: 4183

the time of election in order to be considered timely. Failure to timely traverse the

requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are

added after the election, applicant must indicate which of these claims are readable on

the elected species.

       Should applicant traverse on the ground that the species are not patentably

distinct, applicant should submit evidence or identify such evidence now of record

showing the species to be obvious variants or clearly admit on the record that this is the

case. In either instance, if the examiner finds one of the species unpatentable over the

prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a)

of the other species.

       Upon the allowance of a generic claim, applicant will be entitled to consideration

of claims to additional species which depend from or otherwise require all the limitations

of an allowable generic claim as provided by 37 CFR 1 .141.



                                        Conclusion

       Any inquiry concerning this communication or earlier communications from the

examiner should be directed to SHWETA MULCARE whose telephone number is

(571 )270-5767. The examiner can normally be reached on Monday to Thursday 7:30 to

5:00 EST.

       If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number

for the organization where this application or proceeding is assigned is 571-273-8300.
Application/Control Number: 11/232,368                                            Page 7
Art Unit: 4183

       Information regarding the status of an application may be obtained from the

Patent Application Information Retrieval (PAIR) system. Status information for

published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

you have questions on access to the Private PAIR system, contact the Electronic

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

USPTO Customer Service Representative or access to the automated information

system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                     /Matthew C. Landau/
                                                     Supervisory Patent Examiner, Art
                                                     Unit 4183

/S. Mulcare. /
Examiner, Art Unit 4183
Wednesday, December 24, 2008
